Citation Nr: 0517471	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  02-06 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from July 1978 to July 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  (In May 2002, this matter was 
transferred to the St. Petersburg, Florida.)  In that 
determination, the RO denied the appellant's claim of 
entitlement to service connection for hearing loss.  The 
appellant disagreed and this appeal ensued.  

In October 2003, the Board remanded the claim for additional 
evidentiary development.  To ensure compliance with the 
remand directives, the appeal is again REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.  


REMAND

In its October 2003 remand, the Board directed that an 
examination be performed to determine the current nature of 
the appellant's hearing loss and "whether it is at least as 
likely as not that the veteran's hearing loss is due to the 
in-service trauma to the veteran's left ear in September 1978 
and/or due to noise exposure while the veteran served as a 
cannon crewman."  

The examination of November 2004 concluded that testing 
revealed "a mild conductive hearing loss across the 
frequency range in the right ear.  In the left ear, there is 
a moderate to moderately severe mixed, but primarily 
conductive hearing loss across the frequency range."  After 
noting that "[n]oise exposure produces a sensorineural 
rather than a conductive hearing loss," the audiologist 
concluded that "[t]his veteran's hearing loss is not 
consistent with noise exposure of any type."  This opinion 
addresses one element of the Board's remand directive, but 
does not address whether it is at least as likely as not that 
the conductive hearing loss is due to the in-service trauma 
recorded in the September 1978 entry in the service medical 
records.  To ensure a complete opinion, the case is remanded 
for a supplemental report from the audiologist.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  Arrange for the November 2004 
examination report to be again reviewed 
by the audiologist who conducted that 
examination.  Provide the claims folder 
to the audiologist for review; any 
supplemental report written by the 
audiologist should specifically state 
that such a review was conducted.  Ask 
the audiologist to opine whether it is at 
least as likely as not that the 
appellant's current conductive hearing 
loss is due to in-service trauma to the 
left ear in September 1978.  A complete 
rationale should be given in the 
supplemental report for all opinions and 
conclusions expressed.  

2.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



